



Exhibit 10(e)






Appendix A2
Last Revised On: October 1, 2017
Name
Company
Pre-4/1/1997 Participant
Class A
“Bonus SERP” Status
Double Basic Credits
Double Transition Credits
ARECHABALA, MIGUEL *
NextEra Energy, Inc
 
X1
X1
 
CAPLAN, DEBORAH H. *
NextEra Energy, Inc
 
X1
X1
 
KELLIHER, JOSEPH T. *
NextEra Energy, Inc
 
X1
X1
 
SIEVING, CHARLES E. *
NextEra Energy, Inc
 
X1
X1
 
YEAGER, WILLIAM L. *
NextEra Energy, Inc
 
X1
X1
 
CUTLER, PAUL I. *
NextEra Energy, Inc
 
X1
 
 
CREWS, T. KIRK ii *
NextEra Energy, Inc
 
X1
 
 



 
 
1
The Compensation Committee has expressly identified these items and acknowledged
that they are subject to Internal Revenue Code Section 409A. In particular,
these items include: (i) the additional deferred compensation provided by the
designation of certain officers as Class A Executives, effective on or after
January 1, 2006; and (ii) the additional deferred compensation set forth in SERP
Amendment #4 to the Prior Plan (meaning amounts deferred by certain senior
officers specified by the Compensation Committee who became participants in the
SERP on or after April 1, 1997 at the rate of two times the basic credit and, to
the extent applicable, the transition credit under the cash balance formula in
the SERP for their pensionable earnings on or after January 1, 2006).
Importantly, nothing in Amendment #4 to the Prior Plan, the SERP, Compensation
Committee resolutions, or any other document shall be construed as subjecting to
Code Section 409A any deferrals made under the SERP prior to January 1, 2005,
except as expressly noted herein.


*
Executive Officer of NextEra Energy, Inc.






